Per Curiam.
Respondent was admitted to practice by this Court in 1983. His last known office address was in New Jersey.
On August 19, 2002, respondent was convicted, upon his plea of guilty, in New Jersey Superior Court of endangering *743the welfare of children in violation of New Jersey Statutes Annotated § 2C:24-4 (b) (5) (b). Petitioner moves for an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (a) and (b) on the ground that respondent’s felony conviction is essentially similar to a felony offense under Penal Law § 263.16, possessing a sexual performance by a child. Respondent has not replied to the motion, which we grant.
Mercure, J.P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another, he is forbidden to appear as an attorney and counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).